Case 9:19-cv-00180-RC-ZJH Document 23 Filed 05/12/20 Page 1 of 1 PageID #: 127



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION


JOHN P. FONSECA                                        §

VS.                                                    §               CIVIL ACTION NO. 9:19-CV-180

POLK COUNTY, TEXAS                                     §

                           ORDER ADOPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, John P. Fonseca, proceeding pro se, originally filed this civil rights action pursuant

to 42 U.S.C. § 1983 against defendant Polk County in the 258th District Court of Polk County,
Texas. Defendant Polk County filed a Notice of Removal on October 4, 2019.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends denying plaintiff’s Motion for Entry of Default

Judgment (docket entry no. 11).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1

                                                  ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED.
      So ORDERED and SIGNED May 12, 2020.

      ___________________
      Ron Clark
      Senior Judge




       1
        The CMRR green card has not been returned. It was supposedly “in transit” as of April 5, 2020.
